           Case 1:20-cv-00973-LGS Document 14 Filed 07/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 L.A., individually and on behalf of R.H.                     :
                                              Plaintiff,      :   20 Civ. 973 (LGS)
                                                              :
                            -against-                         :        ORDER
                                                              :
 NEW YORK CITY DEPARTMENT OF                                  :
 EDUCATION,                                                   :
                                                              :
                                              Defendant. X
 -------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by Order dated July 2, 2020, the parties were directed to file a joint letter by

July 9, 2020, indicating whether they consent to conduct all further proceedings before

Magistrate Judge Cott, in compliance with Rule 73.1 of the Local Civil Rules for the Southern

and Eastern Districts of New York. No joint letter was filed. It is hereby,

        ORDERED that the parties shall file the letter as soon as possible and no later than July

14, 2020. The parties are reminded that if they do not consent, the joint letter shall indicate

whether the parties would like a referral for settlement conference before Judge Cott. Further,

that if the parties neither consent to further proceedings nor request a settlement conference

before Judge Cott, the status letter shall include a proposed briefing schedule for Plaintiff’s

application for costs, expenses, attorneys’ fees and prejudgment interest.

        The parties are reminded that compliance with court-ordered deadlines is not optional.



Dated: July 10, 2020
       New York, New York
